Citation Nr: 0021683	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  90-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California




THE ISSUE

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for claimed additional back 
disability.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to April 
1958.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1988 rating decision of the 
RO.  

In August 1990, a hearing was conducted at the RO before a 
panel of two Members of the Board.  

In October 1990, the undersigned Members of the Board 
remanded the case for additional development.  

In June 1998, the RO also denied § 1151 compensation for 
incontinence and loss of use of the lower extremities.  As 
the veteran has not expressed disagreement with those 
determinations, they are not in appellate status.  

The Board notes that, during the course of the development of 
the issue on appeal, several other issues were raised by the 
veteran.  In this regard, the veteran has expressed 
disagreement with various RO dispositions.  Nonetheless, 
before the RO could proceed with the development of those 
issues, the veteran, in an October 23, 1998, statement, 
requested that consideration of those issues be postponed so 
that the section 1151 appeal could be forwarded immediately 
to the Board for final appellate consideration.  Despite the 
veteran's explicit instructions, in January 1999 written 
argument, his representative raised numerous additional 
issues.  All of these issues are referred to the RO for 
appropriate action.  

In August 1999, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  In 
October 1999, the opinion was received.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been denied.

2.  The current medical evidence of record indicates that the 
veteran innocently incurred increased disability manifested 
by chronic back pain with left L-5 radiculopathy as the 
likely result of injury sustained in connection with approved 
medical therapy at the VA Medical Center in Long Beach, 
California.  



CONCLUSION OF LAW

The requirements for payment of VA compensation benefits for 
disability manifested by chronic low back pain with left L-5 
radiculopathy have been met.  38 U.S.C.A. §§ 1151, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.358, 3.800 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran contends that he injured his back at a VA medical 
facility while undergoing weight training in connection with 
medical therapy.  

A March 1985 VA examination report shows a complaint of low 
back pain.  There was tenderness to palpation over both 
ischial seats, both greater trochanters, both upper buttocks, 
the lumbosacral spine and the sacroiliac joints.  An x-ray 
study revealed findings of mild degenerative disc disease at 
L4-L5.  

A VA emergency room report dated July 15, 1985, indicated 
that the veteran injured his back while in outpatient 
rehabilitation.  It was noted that he had been using a 
"brand new machine."  He complained of lumbosacral 
discomfort radiating to the left side.  He noted that he had 
some increased stiffness.  The examination revealed findings 
of tenderness over the lumbosacral area.  An x-ray study of 
the lumbosacral spine showed mild intermittent degenerative 
changes but no evidence of disc narrowing.  The diagnosis was 
that of musculoskeletal strain of the low back.  

In a July 15, 1985, statement, a VA therapist stated that the 
veteran had come to the clinic and started his independent 
exercise program.  She noted that, after a few minutes, the 
veteran went to her and reported that when a pulley mechanism 
had broken he felt he had snapped his back.  The veteran was 
reportedly asked on several occasions if he needed to be 
checked by a doctor, but refused to be seen by one and went 
to his next appointment in the therapeutic pool.  She also 
noted that the corrective therapist aide in the therapeutic 
pool came to her and reported that the veteran was having 
difficulty sitting and was being sent back to her to see a 
doctor.  

In a statement dated "7/15/84," another VA therapist stated 
that, at approximately 11:00 a.m. on July 15, 1985, he was 
observing a corrective therapy student with a patient in 
close proximity to a new Universal weight machine.  He noted 
that warning signs that the machine was not completely 
assembled and was unsafe to use had been taken down.  He 
stated that he inquired as to whether the machine had been 
secured by engineering as safe to use.  He indicated that the 
veteran was sitting at the latissimus station and reported 
that the machine had not been secured as evidenced by several 
loose bolts and stated that he told the student that they 
should replace the warning signs and follow up with 
engineering "on the work order that [they] had submitted 
requesting such action by engineering."  

A September 1988 accident reconstruction report, prepared by 
a private engineer, apparently at the request of the 
veteran's representative at the time, was submitted.  The 
engineer concluded that the failure of VA to properly 
assemble and maintain the Universal machine was the proximate 
cause of the veteran's injury.  

Since the July 15, 1985, incident, the veteran has been 
treated regularly for low back complaints.  An August 1988 
report from R. Moore, M.D., includes a review of the 
veteran's medical history.  Dr. Moore diagnosed chronic low 
back pain with probable left L5 radiculopathy.  He concluded 
that the veteran likely developed symptoms of a left L5 
radiculopathy as the result of his acute injury on July 15, 
1985.  

Several VA medical specialists have examined the veteran and 
noted that he had had low back symptomatology since the July 
15, 1985, incident.  Various complaints, including L3 
paraplegia, degenerative joint disease and incontinence, have 
been described in association with a spinal injury.  

As noted hereinabove, in August 1999, the Board requested the 
opinion of a medical specialist from the Veterans Health 
Administration (VHA).  Specifically, the specialist was asked 
whether it was at least as likely as not that the July 15, 
1985 injury as described by the veteran had caused any low 
back disability or worsened any previously existing low back 
disability.  In October 1999, an opinion was received from a 
VA specialist in Physical Medicine & Rehabilitation.  

The VHA medical specialist indicated that the veteran's 
records had been thoroughly reviewed as requested by the 
Board.  He noted that the veteran had "a history of numerous 
back and knee injuries and developed traumatic arthritis of 
the knee and T-L spine, was diagnosed spinal stenosis and did 
not have acute onset of SCI symptoms, rather a slow, 
progressive nature of spinal cord injury was revealed."  

The VHA specialist stated that the "[a]ppellant [might] 
aggravated or increased the [low back pain] by falling 
backward.  On the basis of his medical records, it [was] 
difficult to attribute the 7/15/85 accident as a cause of the 
Appellant's gradual and progressive spinal cord injury."

The VHA specialist also pointed out some deficiencies in the 
record such as the absence of indicated diagnostic testing 
such as a CT with myelogram and MRI of the TL spine and 
bladder.  He also noted that there was no EMG and H reflex 
for the posterior tibial nerve findings.  He stated that he 
"personally [thought], all of these tests would prove more 
accurate diagnosis and it would explain what really went or 
going on appellant's spine."  

Analysis

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) invalidated the provisions of 
38 C.F.R. § 3.358(c)(3).  Consequently, in March 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In December 31, 1997, the VA 
General Counsel concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which govern[ed] benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGCPREC 40-97 (Dec. 31, 
1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

The Board first finds that the veteran did have complaints of 
low back pain prior to July 15, 1985.  However, he is shown 
to have sustained an injury to his back as he alleged.  
Although there is some lay evidence suggesting that the 
veteran might not have injured his back that severely on July 
15, 1985, there is no affirmative evidence to suggest that 
the veteran did not sustain an injury as he had claimed.  

In addition, there is evidence of record suggesting that the 
veteran knew that the Universal machine that he was using was 
not completely assembled.  However, it is not shown that he 
acted recklessly or with requisite knowledge that he would be 
injured by the use of the machine. VA's role in creating the 
circumstance leading the veteran's injury is clear from the 
facts as presented.  An accident reconstruction engineer also 
has opined that the failure to properly assemble the machine 
was the proximate cause of the veteran's injury.  Thus, the 
Board is of the opinion that the veteran's back injury was 
not the result of his own willful misconduct.  Although VA 
compensation in this case would not be payable for the 
foreseeable effects of approved medical treatment, the 
veteran's injury as described is clearly not shown to be the 
anticipated consequence of his therapy.  

Accordingly, the question before the Board is whether the 
back injury suffered by the veteran on July 15, 1985, itself 
had resulted in additional disability.  This is determined by 
comparing the appellant's physical condition immediately 
prior to the surgery with his subsequent physical condition.  

Clearly, the veteran's condition is now much worse than it 
was prior to the July 15, 1985 injury.  The medical evidence 
is not quite as clear as to whether the increase in 
disability is due to the injury or to the continuance or 
natural progress of the veteran's preexisting back pain.  The 
VHA specialist's opinion is equivocal in this regard in that 
he does opine that the veteran's low back pain might have 
been aggravated by the 1985 injury.  

The veteran's private physician, Dr. Moore, on the other 
hand, is much more definite in his opinion.  He specifically 
stated that the veteran had developed symptoms of left L-5 
radiculopathy as the result of his acute injury on July 15, 
1985.  Similarly, several VA physicians have attributed the 
veteran's current back disability to his July 1985 injury.  

Although the Board acknowledges the difficulty in assessing 
whether the veteran's injury suffered on July 15, 1985, led 
to his current disability, the medical evidence when 
considered as a whole simply does not serve to contradict the 
opinion of Dr. Moore and the other VA physicians who have 
attributed the veteran's current back disability to his July 
1985 injury.  Thus, the Board finds that the preponderance of 
the evidence supports the veteran's claim.  It follows 
accordingly that the veteran is entitled to VA compensation 
benefits for the additional back disability pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In viewing the medical 
evidence in its entirety, the Board finds that this level of 
increased disability must be characterized as consisting of 
chronic low back pain with L-5 radiculopathy.  



ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability manifested by chronic low back pain 
with left L-5 radiculopathy is granted.  


			
	J. F. GOUGH	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

